Citation Nr: 1610347	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-46 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for schizophrenia.

In June 2013, the Board remanded the claim to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the claim. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Signs or symptoms of schizophrenia were not reported or observed during service or soon after separation from service.

2. Psychiatric problems, eventually diagnosed as schizophrenia, were not reported or observed earlier than many years after service, and are not attributable to any injuries, disorders, or events during service. 


CONCLUSION OF LAW

Current schizophrenia was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA satisfied the duty to notify provisions in a February 2009 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised him how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service medical records, post-service medical records, and the report of VA mental health examination. In the March 2013 Board remand, the Board directed the RO to obtain full service personnel records for the Veteran including any information related to a Special Court Martial in July 1974. The RO directed the RO to provide a VA mental disorders examination, with file review and opinion as to the likelihood of a relationship between the Veteran's service and his current schizophrenia. The Board specified that the opinion should not be solely based on the absence of treatment records during or after service.

After the 2013 remand, more service personnel records were added to the claims file. The added records included more information about the Special Court Martial in 1974. The Veteran had a VA mental health examination in July 2013. The examiner stated an opinion regarding the likelihood of a relationship between the Veteran's service and his current schizophrenia. The examiner explained his opinion, and his explanation shows that the opinion was not solely based on the absence of treatment records during or after service. The Board is satisfied that there has been substantial compliance with the remand directives. Therefore, it is not necessary to remand the claim further before the Board reviews the claim. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Schizophrenia

The Veteran contends that his schizophrenia began during service. He reports that during service he had paranoid feelings and experienced auditory and visual hallucinations, including hearing voices that told him to hurt himself and others. He indicates that while experiencing these symptoms he acted out and as a result faced disciplinary action. He also relates an incident of blacking out during service, and contends that this also was a symptom or sign of a psychiatric disorder. He reports that psychiatric disorder symptoms continued after his separation from service. The Veteran had post-service mental health treatment, and clinicians have diagnosed schizophrenia.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses such as schizophrenia, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service of ninety days or more during a period of war. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The claims file contains medical and personnel records from the Veteran's service. On an October 1973 examination for entrance into service, the examiner checked "normal" for all areas and systems including psychiatric. The Veteran's service medical records do not reflect that he sought any mental health treatment or reported to any clinician emotional distress, anxiety, depression, or auditory or visual hallucinations. Clinicians who examined or treated him did not report any signs of mental or psychological problems.

In May 1974, disciplinary action was taken against the Veteran for one instance of failure to report to the place of duty at the required time. In July 1974, he was disciplined by a Special Court Martial over actions that occurred on a day in June 1974. The adjudicator noted a reported interaction in a dining hall and the events that followed. The adjudicator concluded that in the dining hall the Veteran used provoking words in speaking to another service member. The adjudicator also concluded that he failed to wait outside a room when ordered to do so, and that he spoke disrespectfully to a superior officer.

In October 1974, the Veteran was seen for a genitourinary disorder, and was treated with injected antibiotic medication. Six days later, he was seen at a service hospital. He reported that after medication injections a few days earlier he felt lightheaded. He stated that he had stiff knee joints the day after the injections, and that he felt very tired two days afterward. A treating clinician found no pain, swelling, or discoloration at the injection site. The clinician found that he had not had a reaction to the antibiotic.

In November 1974, the Veteran completed a medical history and underwent an examination in preparation for separation from service. He checked "no" for history of frequent trouble sleeping, depression of excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness. He indicated that he had blacked out on one occasion. The examining physician noted the history of the blackout and indicated that it was not considered disabling. On the report of the examination, the examiner marked "normal" for all areas and systems including psychiatric.

The Veteran has indicated that he did not have mental health treatment during service or in the years immediately following service. The claims file does not contain any records or other evidence from the year following his service. In the absence of diagnosis of a psychosis during the year following separation from service, or other convincing evidence that a compensably disabling psychosis was present during that period, there is no basis to presume service connection for a psychosis.

The Veteran sought VA mental health treatment in September 1999. He reported insomnia and stress. He indicated that he had been waking up three times per night, thinking crazy thoughts, and hearing voices telling him to do crazy things. He indicated that he sometimes felt that people were out to get him, and sometimes felt that he had super strength. He stated that his family complained about his alcohol use.

He reported that during service, in 1974, he started having auditory and visual hallucinations daily. He reported that he heard voices telling him to hurt himself and others. He also indicated that in 1974 he passed out while he was playing pool. He stated that at that time he received treatment at a hospital, but that presently he did not remember the diagnosis or treatment. He indicated that during service he began using Valium, marijuana, cocaine, and alcohol. He stated that in 1990 he spent 45 months in jail for cocaine use.  He indicated that in jail he received treatment and stopped using drugs. He reported that he was able to control his behavior until about 1994, when he began to feel that he could not control his actions, and he wanted to hurt a family member and do other irrational things. He stated that he resumed using alcohol in 1994 or 1995. A VA psychiatrist who saw the Veteran in September 1999 diagnosed longstanding schizophrenia, and prescribed medication.

In VA treatment two weeks later, the Veteran reported that symptoms remained about the same. A treating psychiatrist stated that his condition seemed more like major depression than schizophrenia. That psychiatrist adjusted medications. In October 1999, the Veteran reported slight improvement in sleep and irritability, and that he heard voices less frequently. He indicated that he continued to use alcohol. The psychiatrist again adjusted medications.

In September 2008, the Veteran sought VA mental health treatment. He stated that he had not seen a psychiatrist in over eight years. He reported that during service he began to have mental disorder symptoms, including hearing voices and feeling paranoid. He related an incident during service when, while feeling paranoid, he tried to attack someone with a dinner plate. He stated that the voices sometimes told him to hurt himself or others, but that he knew not to follow the commands. He stated that he had previous psychiatric treatment that he discontinued in 2001. He related increased depression and irritability in recent weeks, and indicated that his wife suggested that he resume treatment. A treating psychiatrist listed a diagnosis of chronic paranoid schizophrenia, and prescribed medications. Records of treatment into 2009 reflect ongoing reports of symptoms and treatment with medications.

In a November 2009 statement, the Veteran asserted that his current schizophrenia existed while he was in service. He stated that during service he passed out and was taken to a hospital and treated. 

In June 2013, a VA psychologist reviewed the Veteran's claims file and examined the Veteran. The examiner noted his reports of hearing voices, and of psychiatric treatment including medication. The examiner observed that he had organized thought processes, a calm demeanor, and normal speech, with no evidence of delusional thought processes. The examiner expressed the opinion that it is less likely than not that the Veteran's schizophrenia was caused by any disorder or event during service. In explaining his opinion, the examiner indicated that he did not find convincing evidence that the Veteran had psychotic symptoms during service, that he had hallucinations continuously from separation from service forward, or that his current schizophrenia is related to any disorder, symptoms, or events during service. The examiner noted that the Veteran reported using cocaine during and after service, and opined that cocaine use could result in psychotic symptoms.

The examiner's opinion as he explains it is partly based on the absence of signs of mental disorder in treatment records during and soon after service. However, considering his discussion of the possible role of cocaine use in the occurrence of psychotic symptoms, his opinion cannot be said to be solely based on the absence of mental disorder evidence in treatment records. The examination report and opinion thus satisfies the Board's remand directives.

Findings from mental health professionals establish that the Veteran has current disability from schizophrenia. Service connection also depends on evidence that his schizophrenia was incurred during his service, and evidence of a nexus between symptoms, disorders, or events during service and his current schizophrenia.

During service, the Veteran did not report having auditory or visual hallucinations or feeling paranoid. At separation from service, he indicated that he had no history of nervous trouble of any sort. It was not until 1999, more than twenty years after service, that he began to relate having had such symptoms during service. His 1974 report is likely more reliable regarding his condition during service than his post-service statements, which required recollection after many years.

The Veteran's report that during service, while feeling paranoid, he tried to attack someone with a dinner plate, potentially is an example of the effects of psychiatric symptoms during service. The Special Court Martial in 1974 followed an incident in a dining hall. The report corroborates events involving angry words and defiance that resulted in disciplinary action. The Veteran's recent assertion that the behavior stemmed from paranoia or auditory hallucinations is plausible. However, the Special Court Martial report does not discuss, and so does not support or undermine, the existence of any psychological problems underlying the behavior. There is no indication that at the time he expressed psychological distress, or that persons observing him perceived signs of psychological problems.

In addition, the Veteran has pointed to an episode of passing out during service as a sign that psychiatric problems began during service. He sought treatment in October 1974 after feeling lightheaded and very tired. At separation from service he related having blacked out one time. The examining physician did not find that the history of a blackout indicated any psychiatric disorder or other disability. 

The evidence from the era of the Veteran's service corroborates an outburst in a dining hall and reflects one or possibly two episodes of lightheadedness and/or loss of consciousness. The service evidence does not help to show, or provide substantial indications, that during or soon after service he had paranoia, auditory or visual hallucinations, or other signs of schizophrenia. The contemporaneous evidence is a more reliable source regarding the service period than are the claims and statements made long afterward. In addition, a VA psychologist who reviewed the record concluded that it is less likely than not that the current schizophrenia began in service. Thus, the preponderance of the evidence is against incurrence of the Veteran's schizophrenia during his service. The preponderance of the evidence also is against a nexus between symptoms, disorders, or events during service and his current schizophrenia. The Board therefore denies service connection for his schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


